UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------
Dov Hikind.,
                            Plaintiff,                              NOTICE

    -vs-                                                      CV-19-3956(FB)(CLP)

Alexandia Ocasio-Cortez,
                    Defendants.

----------------------------------------------------


                 A pre-motion conference in the captioned case is scheduled for September 5,
2019 at 11:00 AM before Judge Frederic Block in courtroom 10C, 10th floor. Upon receipt of
this notice, counsel are to consult and confirm with one another the date and time of this
pre-motion conference.

               The Court expects the parties to be conversant with the underlying facts and
prepared to discuss the legal issues arising therefrom. The parties are reminded that they are
obligated to discuss the prospect of settlement and may be required to provide the Court with a
report of such discussions. Counsel who are located out of town and would like to participate by
telephone shall contact the Court=s case manager 48 hours in advance of the conference with
counsel=s name and telephone number, since the Court will be calling counsel.

                Counsel are instructed to review Judge Block=s individual practices located on the
Court=s website at www.nyed.uscourts.gov.




DATED: Brooklyn, New York
       August 14, 2019

                                                         /S/ Michael J. Innelli
                                                           Michael Innelli
                                                           Case Manager
                                                           (718) 613-2425
